. Per Curiam. Appellant Douglas James Clayton petitions for rehearing on the basis that this court erred in dismissing his appeal on the basis that his notice of appeal was ineffective. See Clayton v. State, 321 Ark. 217, 900 S.W.2d 537 (1995). According to Clayton, we previously granted his motion for rule on the clerk, permitting him to lodge his transcript. See Clayton v. State, 319 Ark. 291, 890 S.W.2d 602 (1995) (Clayton I). We agree that we erred in dismissing the appeal, and we direct the Clerk of the Supreme Court to reinstate the appeal.